Citation Nr: 1403927	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  11-12 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1973 to  November 1973.  This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction of this case was transferred to the VA Regional Office in Jackson, Mississippi .  


FINDINGS OF FACT

1. The medical evidence of record does not indicate that the Veteran had depression while in service.

2. The Veteran's current depression was not caused or aggravated by his active service.


CONCLUSION OF LAW

The Veteran's depression was not incurred in or aggravated by his active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The RO's January 2010 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman, 19 Vet. App. at 486.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal. 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, Social Security records, and identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA is not required to provide the Veteran with a VA examination in this case, as the evidence does not establish that an in-service event, injury, or disease occurred or that the Veteran's depression may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 
Service Connection Claim 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  VA may award service connection where a claimant can show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

According to a September 2009 VA treatment record, the Veteran's depression was diagnosed in 2006.  The Veteran receives Social Security compensation and a VA pension for depression. 

Although the Veteran claims that there is evidence in his service treatment records supporting his claim, there is no medical evidence indicating that the depression existed at the time of military service.  Upon entrance, the Veteran checked a box on his Report of Medical History indicating that he had never had depression or excessive worry.  The remainder of the Veteran's service treatment records are silent for complaints of or treatment for depression.   

In addition to medical evidence, the Board has considered the Veteran's lay statements.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence is competent and sufficient in certain instances related to medical matters.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Specifically, such instances include establishing a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1377.  Similarly, when a disorder may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The Veteran alleges that he had depression at the time of discharge from service.  However, depression is a complex medical condition that the Veteran is not competent to diagnose.  Jandreau, 492 F.3d at 1377, n.4.  Thus, in the absence of any concurring medical diagnosis, the Board finds that the evidence does not show that the Veteran had depression during service or at the time of discharge.  

Additionally, to establish entitlement to service connection, the evidence must show a nexus between an in-service event or disease and a current diagnosis.  Here, the medical treatment records show a diagnosis of depression in 2006, more than thirty years after service, and do not provide an opinion linking the current depression to an in-service event or disease.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period of absence of medical complaints for a condition can be considered as a factor in resolving a claim).

Therefore, in the absence of evidence of an in-service disease and a nexus linking an in-service disease to the Veteran's current depression, the Board finds that the claim of service connection for depression must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for depression is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


